DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (lDS) submitted on 10/01/2021, 10/20/2021, 05/12/2022, and 06/08/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the Examiner.

Allowable Subject Matter
Claims 2-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 2, the prior art does not teach or fairly suggest the use of a computer system comprising a display device and a first and second camera, wherein the second camera has a field of view that is wider than a field of view of the first camera and the field of view of the first camera overlaps with the field of view of the second camera, one or more processors and memory storing one or more programs including instructions for displaying a camera user interface for capturing media that includes concurrently displaying a live camera preview and a zoom indicator, wherein the zoom indicator includes a first portion that corresponds to the field of view of the first camera, a second portion that corresponds to the field of view of the second camera, a graphical indicator of a boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, and a graphical indicator of a current zoom level, and in response to detecting the zoom input while concurrently displaying the live camera preview and the zoom indicator, moving the graphical indicator of the current zoom level in the camera user interface, wherein the graphical indicator of the current zoom level moves relative to the graphical indicator of the boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, in conjunction with the other limitations of the claims.
As for claim 10, the prior art does not teach or fairly suggest the use of a method comprising, at an electronic device with a display device, a first camera, and a second camera, wherein the second camera has a field of view that is wider than a field of view of the first camera and the field of view of the first camera overlaps with the field of view of the second camera displaying a camera user interface for capturing media that includes concurrently displaying a live camera preview and a zoom indicator, wherein the zoom indicator includes a first portion that corresponds to the field of view of the first camera, a second portion that corresponds to the field of view of the second camera, a graphical indicator of a boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, and a graphical indicator of a current zoom level, and in response to detecting the zoom input while concurrently displaying the live camera preview and the zoom indicator, moving the graphical indicator of the current zoom level in the camera user interface, wherein the graphical indicator of the current zoom level moves relative to the graphical indicator of the boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, in conjunction with the other limitations of the claims.
As for claim 11, the prior art does not teach or fairly suggest the use of a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a computer system that is in communication with a display device, a first camera, and a second camera, wherein the second camera has a field of view that is wider than a field of view of the first camera and the field of view of the first camera overlaps with the field of view of the second camera, the one or more programs including instructions for displaying, via the display device, a camera user interface for capturing media that includes concurrently displaying a live camera preview and a zoom indicator, wherein the zoom indicator includes a first portion that corresponds to the field of view of the first camera, a second portion that corresponds to the field of view of the second camera, a graphical indicator of a boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, and a graphical indicator of a current zoom level, and in response to detecting the zoom input while concurrently displaying the live camera preview and the zoom indicator, moving the graphical indicator of the current zoom level in the camera user interface, wherein the graphical indicator of the current zoom level moves relative to the graphical indicator of the boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, in conjunction with the other limitations of the claims.
As for claims 3-9, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0146503: note the use of an imaging device having two cameras, each having a different field of view that overlap with one another, but fails to disclose concurrently displaying a live camera preview and a zoom indicator, wherein the zoom indicator includes a first portion that corresponds to the field of view of the first camera, a second portion that corresponds to the field of view of the second camera, a graphical indicator of a boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, and a graphical indicator of a current zoom level.
US 8,350,945: note the use of an imaging device having a display that displays the live view along with the zoom information, but fails to disclose concurrently displaying a live camera preview and a zoom indicator, wherein the zoom indicator includes a first portion that corresponds to the field of view of a first camera, a second portion that corresponds to the field of view of a second camera, a graphical indicator of a boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, and a graphical indicator of a current zoom level.
US 9,185,291: note the use of an imaging device having two cameras, each having a different field of view that overlap with one another, but fails to disclose concurrently displaying a live camera preview and a zoom indicator, wherein the zoom indicator includes a first portion that corresponds to the field of view of the first camera, a second portion that corresponds to the field of view of the second camera, a graphical indicator of a boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, and a graphical indicator of a current zoom level.
US 9,749,543: note the use of an imaging device having two cameras, each having a different field of view that overlap with one another, as well as a display that concurrently displays a live camera preview and a zoom indicator, wherein the zoom indicator includes a first portion that corresponds to the field of view of the first camera, a second portion that corresponds to the field of view of the second camera, a graphical indicator of a boundary between the first portion of the zoom indicator and the second portion of the zoom indicator, and a graphical indicator of a current zoom level.  However, the Examiner notes that this reference does not qualify as eligible prior art as of the effective filing date of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697